Citation Nr: 1452614	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chest pain and shortness of breath, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness.

3.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 1987, November 1990 to October 1991, and from February 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas. 

In December 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record. 

This case was previously before the Board in March 2011, at which time service connection claims for hiatal hernia, chest pain/shortness of breath, and fatigue/night sweats/weight loss were reopened and remanded for additional development and consideration on the merits.  Subsequently, service connection was granted for hiatal hernia in an August 2012 rating decision.  As such is a full grant of the benefit sought on appeal, this issue is no longer properly before the Board. 

The increased rating claim for hypertension was also remanded by the Board in March 2011.  With respect to such claim, as discussed herein, the Board finds that the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the Board's remand directives such that no further action is necessary and the issue is ready for final appellate review.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).   

the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through August 2012, which were considered by the AOJ in the August 2012 supplemental statement of the case, and an October 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The claims for service connection for chest pain/shortness of breath and fatigue, night sweats, and weight loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the evidence does not show that the Veteran's diastolic pressure readings are predominately 110 or more, or her systolic pressure readings are predominately 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, May 2008 and December 2008 letters advised the Veteran of the evidence and information necessary to substantiate her increased rating claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the May 2008 and December 2008 letters were provided to the Veteran after issuance of the April 2008 rating decision on appeal, her claim was readjudicated thereafter in a February 2009 statement of the case and an August 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006) (VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a statement of the case could constitute a readjudication of the Veteran's claim). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  She was also afforded a VA examination in May 2011 in conjunction with the claim on appeal.  Neither the Veteran nor her representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected hypertension as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that her hypertension has increased in severity since the May 2011 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As noted in the Introduction, in March 2011, the Board remanded the case for additional development, to include obtaining a temporary file or providing additional VCAA notice, providing her with an opportunity to identify any outstanding treatment records, obtaining updated VA treatment records, and affording her a VA examination so as to determine the nature and severity of her hypertension.  While a temporary file was not obtained, the Veteran was provided additional VCAA notice in an April 2011 letter.  Additionally, in such letter, the Veteran was requested to identify all healthcare providers who treated her for hypertension; however, in subsequent communication, she only reported VA treatment.  In this regard, VA treatment records dated through August 2012 were obtained and, as indicated previously, the Veteran was afforded a VA examination in May 2011 that is adequate for rating purposes.  Subsequently, the Veteran identified only VA treatment records.  Therefore, the Board finds that the AOJ has substantially complied with the March 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Finally, in December 2009, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2009 hearing, the undersigned Veterans Law Judge noted the issue currently on appeal.  The hearing transcript also reflects appropriate exchanges between the Veteran, her representative, and the undersigned regarding the basis of the Veteran's claim of entitlement to an increased rating for her hypertension, to include the nature and severity of such disability, the impact on her daily life and employment, and her current treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available, the Board remanded the issue in March 2011 in order to obtain such records.  Additionally, while on remand, the Veteran was afforded a VA examination in May 2011 so as to determine the nature and severity of her hypertension.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various VCAA notice letters, the Veteran has been notified and made aware of the evidence needed to substantiate the increased rating claim for hypertension, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.   Moreover, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for hypertension was established in a February 2005 rating action, at which time an initial noncompensable rating was assigned effective from March 2004.  The grant was based on elevated blood pressure readings shown in the STRs, as well as a diagnosis of essential hypertension made upon VA examination of November 2004, at which time a blood pressure reading of 137/90 was noted.  

It appears that a February 27, 2008 notation for the file represents the date of filing of the instant increased rating claim for hypertension.  

VA medical records reflect that the Veteran was seen in November 2007, at which time a blood pressure reading of 139/88 was made, and it was noted that the Veteran was taking Atenolol daily, for treatment of blood pressure.  A high blood pressure reading of 147/95 was made in September 2008.  At that time, it was noted that the Veteran was to discontinue Atenolol and Lisinopril, and start Verapamil for treatment of blood pressure.  Later in September 2008 a blood pressure reading of 148/102 was made, and the Veteran's medication was amended to include Metoprolol.  When seen at the end of September 2008, a blood pressure reading of 132/90 was recorded.  When seen in early October 2008, a blood pressure reading of 146/101 was made and treatment with Metoprolol was increased. 

Also on file are records from the Baptist Health Family Clinic dated from July 2005 to February 2008.  When seen in August 2007, blood pressure was 140/92.  An elevated blood pressure reading of 160/100 was recorded in October 2007.  Readings of 130/94 (October 2007) and 150/80 (February 2008) were also made.  When seen in August 2008, blood pressure was described as elevated (152/100) and it was noted that the Veteran had not taken her medication.  A week later in August 2008, blood pressure was still elevated 130/90.   It was noted that the Veteran was checking it at home and it was still high.

In May 2008, lay statements were presented by the Veteran and her sister, attesting to high blood pressure in and since service.  Additional manifestations such as headaches and tiredness were noted and it was mentioned that this had resulted in missed days from work.  

In a February 2009 rating decision, an increased rating of 10 percent was granted for hypertension, effective from February 27, 2007, a year prior to the filing of the increased rating claim, as it was factually ascertainable that the criteria for an increased rating were met prior to the filing of the claim.  

Private medical records reflect that in November 2008, the Veteran was seen in the ER due to chest pain.  At that time, blood pressure was 177/114.  Subsequent blood pressure readings were made as follows: 150/99 (December 2008); 154/102 (January 2009); 130/88 (April 2009); 158/68 (August 2009); 140/98 (September 2009); 122/78 (November 2009).  The records reflect that the Veteran continued to take medication for blood pressure treatment.  

The Veteran provided testimony at a Board hearing held in December 2009.  At such time, she indicated that about 6 different medications had been tried for control of her hypertension, but none of these were successful.  She stated that the month previously she was started on a medication that was beginning to work.  

A VA examination was conducted in May 2011 and the claims folder was reviewed.  It was noted that the Veteran's current medication regimen consisted of Lisinopril and HCTZ daily.  The Veteran reported having additional symptoms such as light-headedness, weakness, and headaches, which she believed were related to hypertension.  It was noted that she missed about 4 days of work a month due to these symptoms.  The examiner noted that blood pressure readings of 155/102, 145/106, and 143/96 were made at various times in April 2001.  On examination blood pressure readings of 146/103, 133/98, and 134/97, were made.  Hypertension was diagnosed.  The examiner acknowledged that symptoms of headaches, weakness and light-headedness were secondary to hypertension.  It was noted that there were no strict complications of hypertension and that current blood pressure readings were modestly elevated above the normal range. 

VA records dated from 2010 through August 2012 are negative for any diastolic pressure readings of 110 or more, or for any systolic pressure readings of 200.  When seen in May 2011 readings of 146/103, 133/98, and 134/97 were made.  In November 2011, the Veteran had a blood pressure of 118/80.  A March 2012 record reflects the Veteran's complaints of chest pain for the prior two to three years.  It was observed that she worked in the post office and does a lot of heavy lifting without a problem.  The assessment was chest pain that was atypical and most likely non-cardiac, and hypertension, well controlled.  In July 2012, the Veteran had a blood pressure reading of 133/88.  It was noted that her hypertension was stable and her medication was changed from Valsartan to Losartan.  In August 2012, her blood pressure readings were 130/88 and 128/92.  It was noted that her medication of Losartan 100mg daily would be continued.

Based on upon a review of the evidence, that Board finds that a rating in excess of 10 percent for the Veteran's hypertension is not warranted at any time during the appeal period.  In this regard, such disability is rated pursuant to3 8 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, hypertension warrants a 10 percent evaluation with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or a systolic pressure predominately 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The evidence of record includes both VA and private treatment reports dated throughout the pendency of this appeal as well as a VA examination dated in May 2011.  A review of this evidence did demonstrate a single diastolic reading of 110 or more, made in September 2008, not evident again thereafter.  Likewise, the evidence of record does not include a single systolic reading of 200 or more.  Accordingly, the evidence of record does not show that the Veteran's diastolic pressure readings are predominately 110 or more, or that the Veteran's systolic pressure readings are predominately 200 or more, nor does she so allege in her lay statements.  As such, the Board finds that a rating in excess of 10 percent is not warranted for any distinct period during the pendency of this appeal.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The fact that the Veteran is currently taking medication for control of hypertension has been considered and assists in forming the basis for the assignment of the currently assigned 10 percent evaluation.  No other code is appropriately applied in this case.  The primary disability is clearly hypertension.  As such, alternative codes relating to cardiovascular conditions are inapplicable in this case.  See 38 C.F.R. 
§ 4.104, DCs 7000-7123.

The Veteran primary maintains that a higher rate of compensation is warranted for symptoms of light-headedness, weakness and headaches, which were associated with service-connected headaches by the May 2011 VA examiner.  However, service connection has already been established in this case for migraine headaches.  Compensating a claimant twice for overlapping symptomatology is to be avoided, per VA regulation.  See 38 C.F.R. § 4.14.  Furthermore, to the extent that non-migraine headaches, light-headedness, and weakness may be associated with the Veteran's hypertension, the Board finds that such symptoms are contemplated in the currently assigned 10 percent rating.  In this regard, such rating is based on specifically blood pressure readings which, in the Veteran's case, are elevated above normal and, when one suffers from such elevated readings, symptoms such as headaches, light-headedness, and weakness may occur.  Therefore, such symptoms, and resulting functional impairment, are contemplated in the current 10 percent rating.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of her service-connected hypertension and notes that her lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's hypertension.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of her hypertension.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Board finds that the condition is fully addressed by the rating criteria under which such disability is rated.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's 10 percent rating for hypertension under DC 7101 fully contemplates her elevated systolic and diastolic blood pressure and the potentially related symptoms of headaches, light-headedness, and weakness.  Thus, the Veteran's current schedular rating under code 7101 is adequate to fully compensate her for the disability on appeal.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with service-connected hypertension.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has been shown to be working full-time as noted in the May 2011 VA examination report and March 2012 VA treatment record.  While there is evidence that the Veteran takes time off of work due to her disabilities, there is no evidence or allegation that the Veteran is unemployable due to her service-connected hypertension.  Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 10 percent for hypertension, the doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for hypertension is denied.



REMAND

With regard to the Veteran's service connection claims, the Board finds that another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide such claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for symptoms of chest pain/shortness of breath, and for manifestations of fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness.  The Veteran's DD 214 from her second period of active duty service confirms service in Southwest Asia between December 1990 and September 1991.  A DD 214 from her third period of active duty service confirms service in Iraq between April 2003 and February 2004. 

For Veterans who have served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

With respect to claimed chest pain and shortness of breath, in a report of medical history completed in conjunction with the Veteran's December 1986 entrance examination, into her first period of active duty service, the Veteran complained of pain in her chest when running a lot.  A clinical evaluation at that time of her lungs and chest were normal.  Upon entrance into her second period of active duty service, the Veteran noted no complaints of pain or pressure in her chest or shortness of breath in an October 1990 report of medical history.  A clinical evaluation of her lungs and chest was normal at that time.  In a report of medical history completed in conjunction with an in-service May 1991 examination the Veteran reported pain or pressure in her chest; clinical evaluation of her lungs and chest was normal. 

Following the second period of active duty, the Veteran reported shortness of breath and chest pain in a May 1994 report of medical history completed during a Persian Gulf Clinic.  The Veteran complained of chest pain in a February 1995 annual medical certificate.  At a November 1995 VA examination, the Veteran reported a dull aching pain in the left side of her chest since 1993.  Chest pain and shortness of breath as characterized by history and physical findings as described was diagnosed.  A chest X-ray completed in November 1995 noted no acute cardiopulmonary abnormalities.  Chest pain was once again reported in a February 1996 annual medical certificate.  In a May 1996 report of medical history the Veteran reported pain or pressure in her chest and shortness of breath.  A clinical evaluation of the lungs and chest reflected normal findings.  An August 1996 treatment record once again noted complaints of chest pain.  The Veteran also complained of pain or pressure in her chest in a May 2001 report of medical history; clinical evaluation of her lungs and chest was normal at that time. 

The Veteran did not report any medical concerns at a February 2003 pre-deployment health assessment for her third period of active duty service.  An in-service treatment record noted chest pain following the use of the medication Imitrex.  In a January 2003 post-deployment health assessment, the Veteran complained of chest pain or pressure during her deployment, but reported no difficulty breathing. 

The Veteran testified at her December 2009 Board hearing that her chest pain and shortness of breath began during her service in the Gulf War.  (Transcript p. 6).  A December 2009 letter from the Veteran's sister indicates that the Veteran had suffered from chest pain since her service in Iraq.  In a September 1996 letter, the Veteran's friend indicated that ever since returning from the Persian Gulf, the Veteran had suffered from chest pain.  A letter submitted from the Veteran's sister at that time indicated that the Veteran had been complaining of chest pain since returning from the Persian Gulf.  A letter from a fellow service member dated in November 1995 indicated that he had witnessed the Veteran having chest pains and breathing problems during Operation Desert storm.  He indicated that many of these occasions were not documented. Another friend submitted a letter in November 1995 indicating that the Veteran had complained of chest pain since returning back from the Gulf War. 

With respect to claimed fatigue, night sweats, and weight loss, no complaints associated with these symptoms were made during the Veteran's first period of active duty service.  During the second period of service, the Veteran reported that she had lost 5 pounds over 2 months.  Following the second period of active duty service, the Veteran reported at a May 1994 VA examination that she had had recent loss of weight and that she felt fatigued and tired.  A July 1997 VA examination noted an impression of night sweats, weight fluctuation and chronic fatigue by history, no disease was found.  The Veteran did not report any medical concerns at a February 2003 pre-deployment health assessment for her third period of active duty service.  In a January 2003 post-deployment health assessment, the Veteran complained of weakness, swollen, stiff or painful joints and still feeling tired after sleeping. 

The Veteran testified at her December 2009 Board hearing that she first started experiencing debilitating fatigue on a daily basis directly after she came home from the Gulf War.  (Transcript p. 11).  She described having muscle aches, loss of weight and fatigue.  In a December 2009 statement, the Veteran's sister indicated that the Veteran was always in pain since she returned from the Gulf War. In a December 2009 statement, the Veteran's mother stated that the Veteran had been in constant pain since serving in the Gulf and Iraq wars.  In a December 2008 statement, the Veteran's mother indicated that after the Gulf War the Veteran started losing so much weight that she looked like a skeleton.  She also stated that within months of her return, her daughter started having night sweats in the middle of the night. In a December 2008 letter, the Veteran's sister said that she was no longer the same person and looked sick after losing too much weight.  In a September 1996 statement, the Veteran's friend indicated that since coming back from the Persian Gulf, the Veteran never had energy and had lost a large amount of weight. 

In a Board remand issued in March 2011, the above information was recorded.  The Board noted that it was unclear from the available evidence if the Veteran had a current diagnosis associated with her above described symptomatology and requested a medical examination to determine the etiology of the Veteran's current complaints.  The examiner was specifically requested to address: (1) whether the Veteran's symptoms are attributed to a known clinical diagnosis; (2) if so, whether it is at least as likely as not that any such disorder had its onset during any period of her active duty service; (3) if not, whether the Veteran's has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (a) existed for 6 months or more, or (b) exhibited intermittent episodes of improvement and worsening over a 6-month period.  In addressing these questions, the examiner was asked to consider the lay statements and testimony of the Veteran and her friends and family. 

A VA examination was conducted in May 2011 and the claims folder was reviewed.  Diagnoses of chest pain/shortness of breath and fatigue/night sweats/weight loss were made.  The examiner did not find any clinical evidence of a lung disorder.  The examiner opined that he thought the shortness of breath and chest pain were related to a subtle panic disorder or anxiety disorder described as "not yet evaluated" and not to undiagnosed illness from military service.  

With regard to her other symptoms, the examiner noted that the Veteran returned from military service at 152 pounds and at the time of the examination weighed 128 pounds.  He attributed the weight loss to the Veteran's employment as a walking postman.  He described symptoms of fatigue as "nonspecific and too generalized to be useful" and opined that night sweats were meaningless unless accompanied by documented fever.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board has some concerns that the examiner did not adequately address the questions posed in the May 2011 Board remand, and was somewhat dismissive of the Veteran's lay reports of symptomatology.  In this regard, lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also notes that the opinion relating the Veteran's shortness of breath and chest pain to a subtle panic disorder or anxiety disorders appears merely speculative, as neither of those conditions has been diagnosed to this point.  Finally, it is not clear where the examiner found information showing that the Veteran was 152 pounds on discharge from service.  VA records do reflect that the Veteran weighed 141 pounds in April 2004 - a month after discharge, and weighed 133 pounds at the end of July 2004.  In this case, the Board finds that a remand is necessary to ensure compliance with the Board's May 2011 and to ensure that an adequate examination has been provided for the Veteran.  See Stegall, 11 Vet. App. at 271.

Prior to obtaining a further medical examination in this case, to ensure that all due process requirements are met, and that the record before each examiner is complete, the Veteran should be given another opportunity to identify any outstanding treatment records referable to her claimed undiagnosed illnesses. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for her claimed undiagnosed illnesses.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record, to include VA treatment records dated from August 2012 to the present.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any disability of the chest/lungs, to be conducted, if possible, by an examiner other than the individual who conducted the May 2011 VA examination.  Any necessary testing should be conducted.  The claims file and a copy of the Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

The examiner should specifically state whether the Veteran's symptoms of chest pain and shortness of breath are attributed to a known clinical diagnosis. 

If a disability of the chest or lungs is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during any period of her active duty service.  In addressing this question, the examiner should consider the lay statements and testimony of the Veteran and her friends and family. 

If the Veteran's symptoms of shortness of breath and/or chest pain cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her chest pain and shortness of breath and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any disability associated with her symptoms of fatigue, night sweats, and weight loss, to be conducted, if possible, by an examiner other than the individual who conducted the May 2011 VA examination.  Any necessary testing should be conducted.  The claims file and a copy of this Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

The examiner should specifically state whether the Veteran's symptoms of fatigue, night sweats, and weight loss are attributed to a known clinical diagnosis, and should discuss and determine whether a diagnosis of chronic fatigue syndrome is supported. 

If a disability associated with symptoms of fatigue, night sweats, and weight loss is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during any period of her active duty service. In addressing this question, the examiner should consider the lay statements and testimony of the Veteran and her friends and family. 

If the Veteran's symptoms of fatigue, night sweats, and weight loss cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her fatigue, night sweats, and weight loss and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


